1    Dean A. Alper, Esq. State Bar No. 117305
2
     ALPER & McCULLOCH
     100 Drakes Landing Road, Suite 160
3    Greenbrae, CA 94904-3120
     daa@alpermcculloch.com
4    Tel: (415) 785-8814
5
     Fax: (415) 785-8831

6    Attorneys for Plaintiff
     Universal North America
7
     Insurance Company
8

9                              IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12
     UNIVERSAL NORTH AMERICA                           )   Case No. 2:16-cv-00487-MCE-EFB
13   INSURANCE COMPANY,                                )
                                                       )   STIPULATION FOR DISMISSAL OF
14                                                     )   ENTIRE ACTION WITH PREJUDICE;
15
                                                       )   ORDER THEREON
                       Plaintiff,                      )
16                                                     )   Judge: Honorable Morrison C. England, Jr.
             vs.                                       )
17                                                     )
18
                                                       )
                                                       )
19   FORD MOTOR COMPANY,                               )
                                                       )
20                     Defendant.                      )
21                                                     )
                                                       )
22

23

24           The parties, Universal North America Insurance Company and Defendant Ford Motor
25   Company, through the signatures of their counsel on this Stipulation, hereby stipulate as follows:
26           1. Plaintiff’s entire complaint against Defendant, including all causes of action alleged
27                 therein, is hereby dismissed with prejudice according to the terms of the Settlement
28                 Agreement; and
     ///.

     Stipulation for Dismissal & Order          -1-                     Case No. 2:16-CV-00487-MCE-EFB
1            2. All parties shall bear their own attorneys’ fees and costs.
2            IT IS SO STIPULATED.
3    DATED: November 6, 2018                          ALPER & McCULLOCH
4

5                                               By: /s/ Dean A. Alper________________
6
                                                    Dean A. Alper, Esq.
                                                    Attorneys for Plaintiff
7                                                   Universal North America
                                                    Insurance Company
8

9    DATED: November 6, 2018                          SHOOK HARDY & BACON, LLP
10

11                                              By: /s/ Edward B. Gaus_______________
12
                                                    Edward B. Gaus, Esq.
                                                    Attorneys for Defendant
13                                                  Ford Motor Company
14

15                             ORDER GRANTING DISMISSAL OF ENTIRE
                                     ACTION WITH PREJUDICE
16
             In accordance with the foregoing stipulation of the parties, and good cause appearing, all
17
     claims in this action are hereby dismissed, with prejudice, against all Defendants named in this
18
     case pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure. The matter having now
19
     been resolved in its entirety, the Clerk of Court is directed to close the file.
20
             IT IS SO ORDERED.
21
     Dated: November 13, 2018
22

23

24

25

26

27

28




     Stipulation for Dismissal & Order          -2-                      Case No. 2:16-CV-00487-MCE-EFB
